Citation Nr: 0518012	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to June 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A subsequent July 2002 rating 
decision continued to deny the veteran's claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
March 1991 treatment records from Sun Valley Regional 
Hospital are incomplete.  (There is a discharge summary; but 
the veteran was hospitalized 11 days, and apparently was 
thoroughly evaluated.)  As these records pertain to the 
earliest documentation that the veteran has a psychiatric 
disability, they may have bearing on the veteran's claim, and 
should be secured.  Furthermore, the most recent treatment 
record on file (in January 2005) from El Paso VA Outpatient 
Clinic indicates that the veteran was to be scheduled for 
psychological testing to determine whether he has non-combat 
related PTSD (stemming from experiences in service).  
(Notably, sufficiency of stressor is a medical question.)  As 
such treatment records are constructively of record and would 
likely have bearing on the veteran's claim, they too must be 
secured.  Furthermore, if the records do show a diagnosis of 
PTSD (and suggest that such is related to a stressor event in 
service), a determination whether there is credible 
supporting evidence the stressor event occurred and a VA 
examination may be indicated.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all VA and non-VA providers 
who have treated or evaluated him for 
psychiatric disability since service.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified.  
Specifically included in this 
development should be all records (not 
already secured) of psychiatric 
evaluations or treatment afforded the 
veteran at Sun Valley Regional Hospital 
and at the El Paso VA Outpatient 
Clinic.  

2.  The RO should then make a 
determination as to whether there is 
credible supporting evidence of the 
alleged stressor event in service.  Any 
credibility issues raised should be 
addressed.  

3.  If the RO finds that there is 
credible supporting evidence of a 
stressor event in service, the RO 
should arrange for a VA psychiatric 
examination to determine whether the 
veteran has PTSD that is related to 
such stressor event.  The examiner 
should be advised of what stressor 
event is confirmed, and must review the 
veteran's claims file in conjunction 
with the examination.  The examiner 
should opine whether, at least as 
likely as not, veteran has PTSD based 
on an established stressor event in 
service.  The examiner should explain 
the rationale for all opinions given.  

4.  The RO should then re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board 
for further review, if otherwise in 
order.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


